                                        Case 3:19-cr-00658-JD Document 75 Filed 10/30/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                              UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                       UNITED STATES OF AMERICA,
                                   7                                                   Case No. 3:19-cr-00658-JD-1
                                                    Plaintiff,
                                   8
                                             v.                                        PRETRIAL ORDER
                                   9
                                       SATTAR QURAISH,
                                  10
                                                    Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13      A jury trial is set to begin on November 9, 2020, at 9:00 a.m.

                                  14    I. TRIAL SCHEDULE

                                  15         1. In light of the parties’ estimate of 2-3 trial days, trial will be held Monday through

                                  16              Friday from 9:00 a.m. to 2:00 p.m. with two 15-minute breaks each day.

                                  17         2. The Court will be closed on November 11, 2020, in observance of Veteran’s Day.

                                  18    II. VOIR DIRE & JURY SELECTION

                                  19         1. Jury selection will be done as the Court stated at the October 28, 2020 pretrial

                                  20              conference. The Court will seat fifteen jurors using the “strike and replace”

                                  21              method. A prospective juror not excused after a round of challenges will be

                                  22              deemed a member of the jury and may not be challenged subsequently.

                                  23         2. The Court will conduct the in-court voir dire based on its own questions and the

                                  24              questions proposed by the parties. The Court posted the proposed voir dire

                                  25              questions on October 26, 2020. Dkt. No. 61. The additional questions proposed by

                                  26              the government are already covered by the current questions, and so will not be

                                  27              used. Defendant’s second, third, fourth, and fifth proposals for questions are

                                  28              declined for the same reason. Defendant’s sixth proposal will be used as a follow-
                                       Case 3:19-cr-00658-JD Document 75 Filed 10/30/20 Page 2 of 3




                                   1            up to the Court’s first question. Defendant’s request in his first proposal to slightly

                                   2            modify the reasonable doubt question is granted.

                                   3        3. The parties must be prepared to give their opening statements and begin presenting

                                   4            witnesses on November 10, 2020.

                                   5   III. OTHER TRIAL PROCEDURES

                                   6     1. Sidebars. There will be no sidebars during trial. Any issues can be addressed before

                                   7        or after the jury is present.

                                   8     2. Objections. Counsel must stand to make an objection and should simply state the rule

                                   9        that is the basis of the objection. No arguments or elaborations should be made unless

                                  10        called for by the Court.

                                  11     3. Having witnesses ready. Each party must have its witnesses for the trial day available

                                  12        in the courthouse and ready to testify. Failure to have the next witness ready or to be
Northern District of California
 United States District Court




                                  13        prepared to proceed with the evidence will usually constitute resting.

                                  14     4. Tech set-up. The parties should contact Courtroom Deputy Lisa Clark for questions

                                  15        about courtroom technology, and be prepared to test their equipment at the courtroom

                                  16        walkthrough on November 5, 2020, at 1:00 p.m.

                                  17   IV. MOTIONS IN LIMINE
                                  18     1. Government’s MIL No. 1 re References to Sentence or Punishment: GRANTED.

                                  19        No references are allowed to sentencing or punishment. Fed. R. Evid. 402, 403.

                                  20     2. Government’s MIL No. 2 re Bringing Drugs to Courtroom: GRANTED.

                                  21     3. Government’s MIL No. 3 re Defendant’s Prior Arrests: DENIED. The substantial

                                  22        prejudicial nature of this evidence outweighs its probative value, if any. Fed R. Evid.

                                  23        402, 403, 404(b).

                                  24     4. Government’s MIL No. 4 re Defendant’s Prior Felony Conviction: DEFERRED

                                  25        pending trial and defendant’s testimony.

                                  26     5. Government’s MIL No. 5 re Defendant’s Presentation of Character Evidence:

                                  27        GRANTED by agreement. Defendant states that he will not call character witnesses

                                  28        or present character evidence.
                                                                                   2
                                           Case 3:19-cr-00658-JD Document 75 Filed 10/30/20 Page 3 of 3




                                   1         6. Defendant’s MIL No. 1 re Defendant’s Prior Convictions and Arrests:

                                   2             GRANTED. Same basis as for Government’s MIL No. 3.

                                   3         7. Defendant’s MIL No. 2 re Defendant’s Prior Conviction: DEFERRED pending

                                   4             developments at trial.

                                   5         8. Defendant’s MIL No. 3 re Expert Testimony: Defendant’s motion to exclude the law

                                   6             enforcement expert witness is DENIED. Expert testimony should focus on the

                                   7             physical evidence admitted at trial and how it is consistent vel non with possession for

                                   8             sale or personal use. Fed. R. Evid. 402, 403.

                                   9      V. JURY INSTRUCTIONS AND VERDICT FORM

                                  10          1. Jury Instructions. The Court has reviewed the parties’ proposed preliminary jury

                                  11              instructions, Dkt. No. 62, and final jury instructions, Dkt. No. 63. The parties are

                                  12              largely in agreement on the instructions, and the Court will file final instructions prior
Northern District of California
 United States District Court




                                  13              to trial.

                                  14          2. Verdict form. The Court will rule on the parties’ proposed verdict forms, Dkt. Nos.

                                  15              65 and 68, in a subsequent order.

                                  16         IT IS SO ORDERED.

                                  17   Dated: October 30, 2020

                                  18
                                  19                                                   ______________________________________
                                                                                       JAMES DONATO
                                  20                                                   United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
